Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of December 20, 2010 by and between Cynosure, Inc., a Delaware corporation
(the “Company”), and Michael R. Davin (the “Executive”).

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of December 1, 2008 (the “Agreement”) pursuant to which the
Company agrees to employ the Executive as its President, Chief Executive Officer
and Chairman of the Board, and the Executive agrees to be employed by the
Company in such capacities.

WHEREAS, the Company and the Executive desire to amend the Agreement as
hereinafter set forth.

NOW, THEREFORE, in consideration of the respective agreements contained herein
and for other valuable consideration the receipt and adequacy of which is hereby
acknowledged, the Company and the Executive agree as follows:

1. Each capitalized term used in this Amendment that is not otherwise defined in
this Amendment shall have the meaning assigned to it in the Agreement.

2. Section 4.2 of the Agreement is hereby amended in its entirety to provide as
follows:

 

  “4.2 Annual Performance Bonus. The Executive shall receive each year during
the term of this Agreement an annual performance bonus (“Annual Performance
Bonus”) (a) equal to five (5%) percent of the Company’s Adjusted Net Profit (as
such term is defined in Exhibit A to this Agreement), or (b) in such other
amount as may determined in the discretion of the Compensation Committee with
the consent of the Executive. The Annual Performance Bonus will be paid to
Executive not later than the earlier of (i) three (3) business days after
issuance of the Company’s auditors’ signed annual audit report with respect the
fiscal year to which the Annual Performance Bonus relates, or (ii) the 15th day
of the third month following the end of the Company’s tax year to which the
bonus relates.”

3. Except as expressly amended by this Amendment, all of the terms and
provisions of the Agreement shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, each of which shall be
deemed as original and all of which together shall constitute one instrument.

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
and dated as of the date first above written.

 

CYNOSURE, INC.     By:   /s/ Thomas H. Robinson       /s/ Michael R. Davin

Name:

Title:

 

Thomas H. Robinson

Chairman of the Compensation Committee

      Name: Michael R. Davin